DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “predetermined conditions” must be shown or the feature(s) canceled from the independent claim(s). Furthermore, “an inductance line between the driving electrode and the inductive electrode passes through the first gap” must be shown or the feature(s) canceled from claims 2 and 12. Moreover, “the touch control layer and the cathode layer are formed in the same layer” must be shown or the feature(s) canceled from claims 6 and 16. No new matter should be entered.
The drawings are objected to because: 
Figs. 4A-B have a line around the sight. See 37 CFR 1.84(g), which recites “The sheets must not contain frames around the sight”.
The character of lines in Figs. 5A-D fails to meet the standard set forth in 37 CFR 1.84(l), which recites “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“Vi and VDD” [0056],
“Tx and Rx” [0062],
“Tx or Rx” [0074],
“(TFE)” [0093]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The SPEC recites “a second gap 45 is formed between the adjacent driving electrode 41 and the inductive electrode 44, i.e. the first gap” in [0063]. This is inconsistent with the absence of a first gap in Figs. 4A-B.
The SPEC recites “touch control layer S52 is disposed over the cathode layer S51 along a direction away from the backplate” in [0076]. This contradicts the independent claims, which recite “the touch control layer is not disposed at a side of the cathode layer away from the substrate”. It is unclear whether or not [0076] contains a typographical error.
The SPEC recites “As shown in Fig. 7A, a first FMM is first used to selective deposite (sic) and form a first region S71 functioning as the driving electrode/Tx electrode 74, and it is connected to the Tx row/column trace 75” in [0091]. This is inconsistent with the appearance of bridge 75 and the absence of Tx in Fig. 7A.
The SPEC recites “As shown in Fig. 7B, the second region S72 is then selectively deposited using the second FMM to function as the Rx electrode 76, and it is made to be isolated from the Tx and Tx lines” in [0092]. This is inconsistent with the absence of reference characters S72, Rx, and Tx in Fig. 7B.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the first and second gaps fulfill predetermined conditions” in the penultimate line. The metes and bounds of “predetermined conditions” are unclear. Applicant has provided no examples of what “conditions” are within the scope of the claim and what “conditions” are outside the scope of the claim. For examination purposes only, if a display panel is capable of use for detecting touch, then the “predetermined conditions” will be interpreted as being fulfilled.
A similar recitation in independent claim 11 is similarly vague and indefinite.
Claim 2 recites “an inductance line between the driving electrode and the inductive electrode passes through the first gap”. Official notice is taken of the fact that there are no magnetic monopoles known in the universe. There being no magnetic monopoles in existence anywhere, it is clear that the driving electrode is not a magnetic monopole, and the inductive electrode is not a magnetic monopole. For this reason, no inductance line runs between the driving electrode and the inductive electrode. For examination purposes only, the limitation “inductance line” will be interpreted as an electric line of flux.
A similar recitation in claim 12 is similarly indefinite.
Claim 6 recites “the touch control layer and the cathode layer are formed in the same layer”. This is misdescriptive of the disclosed embodiments, for which “traces Tx or Rx are disposed above or below the cathode” [0062] rather than in the same layer as the cathode. Furthermore, the limitation “the first gap overlaps the second gap” could not possibly be satisfied if the touch control layer and the cathode layer were both formed in the same layer, because the first and second gaps would also exist in the same layer, rather than in overlapping layers.

A similar recitation in claim 8 is similarly misdescriptive.
A similar recitation in claim 18 is similarly misdescriptive.
Claim 7 recites “an inductance line between the touch control electrodes”. Official notice is taken of the fact that there are no magnetic monopoles known in the universe. There being no magnetic monopoles in existence anywhere, it is clear that neither touch control electrode is a magnetic monopole. For this reason, no inductance line runs between one touch control electrode and another touch control electrode. For examination purposes only, the limitation “inductance line” will be interpreted as an electric line of flux.
A similar recitation in claim 17 is similarly indefinite.
Claim 9 recites the limitation “the adjacent first touch control electrodes form the first gap”. This contradicts “the cathode layer is formed with a first gap therein” in claim 1, from which claim 9 depends.
A similar recitation in claim 19 is similarly indefinite.
Claim 9 recites “the first projection of the first gap over the substrate crosses with the second projection of the second gap over substrate along a projection direction perpendicular to the substrate”. It is impossible for this to occur while “the first touch control layer and the cathode layer are disposed in the same layer” as recited in claim 9.
A similar recitation in claim 19 is similarly indefinite.
Other claims are rejected as indefinite by virtue of dependence from at least one indefinite claim.
Regarding claims 6, 8-10, 16, and 18-20: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tianma (CN 105679805 A).
As recited in independent claim 11, Tianma shows a display device (“display device”, see Techincal field, page 1). 
As recited in independent claims 1 and 11, to the extent understood, Tianma shows a display panel (“FIG. 1 is a schematic structural diagram of a display panel”, see Detailed ways, page 5), comprising: a substrate 100; a cathode layer 300 disposed over the substrate 100, wherein the cathode layer 300 is formed with a first gap therein (“cathode layer 300 is formed with a hollow region 301”, see Detailed ways, page 6); and a touch control layer 200, wherein the touch control layer 200 is not disposed at (see relative locations in Fig. 1) a side of the cathode layer 300 away from the substrate 100, and the touch control layer 200 is provided with a plurality of touch control components 201, and the adjacent touch control components 201 in the same touch control layer 200 is (sic) formed with a second gap (see space between 201 and an adjacent 201) therebetween; wherein the first and second gaps allow the touch control components to operate as a touch control unit (“electric field generated by the first touch 
As recited in claims 7 and 17, Tianma Fig. 1 embodiment shows a plurality of touch control electrodes; the second gap is formed between the adjacent touch control electrodes, and an electric line of flux passes through the first gap. It is noted by the Examiner that the Fig. 1 embodiment of Tianma is a “self-contained” touch control unit insofar as no external touch control unit is needed in combination with the Fig. 1 touch control unit in order for the Fig. 1 touch control unit to function.
Claim Rejections - 35 USC § 103
Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tianma (CN 105679805 A).
Tianma shows a display panel and display device as described above.
As recited in claims 2 and 12, Tianma Fig. 1 embodiment shows that the touch control components (201 and 201) in the same touch control layer 200 comprises a driving electrode (the 201 which has “the electric field generated by the first touch electrode”, see Detailed ways, page 6) and an inductive electrode (a different 201); the second gap (see space between 201 and 201) is formed between the adjacent driving electrode 201 and inductive electrode 201; and an electric line of flux between the driving electrode 201 and the inductive electrode 201 passes through the first gap 301 (“Corresponding to the position of the hollow region of the cathode layer, the electric field generated by the first touch electrode can be transmitted through the cathode layer through the hollow region to prevent the cathode layer from shielding the first touch electrode”, see Detailed ways, page 6). 

As recited in claims 2 and 12, in another embodiment, Tianma discloses a mutual-capacitance type touch control unit (“Optionally, the display panel provided by the embodiment of the present disclosure may be a mutual-capacitive touch display panel, that is, the first touch electrode provided by the embodiment of the present application may be a touch drive electrode, and multiple display panels are formed”, see Detailed ways, page 6).
Moreover, the Examiner finds that mutual capacitance was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply mutual capacitance touch sensing to the Tianma Fig. 1 embodiment as suggested by Tianma. The rationale is as follows: one of ordinary skill in the art would have had reason to apply mutual capacitance touch sensing in order to increase sensitivity and support multi-touch as is known in the art. 
As recited in claims 3 and 13, Tianma shows that the touch control layer 200 is disposed between (see relative positions in Fig. 1) the cathode layer 300 and the substrate 100; and a first projection (see S) of the first gap 301 over the substrate covers (see overlap between 1st gap and 2nd gap in Fig. 1) a second projection (extending from edge of S to edge of 201, for example) of the second gap (see metal-free space between 201 and 201) over substrate 100 along a projection direction (vertical direction after rotating Fig. 1 clockwise) perpendicular to the substrate 100.
As recited in claims 4 and 14, Tianma shows that the touch control layer 200 is disposed between the cathode layer 300 and the substrate 100; and the first projection (see S) of the first gap 301 over the substrate 100 overlaps (see overlap between 1st gap and 2nd gap in Fig. 1) the 
As recited in claims 5 and 15, Tianma is silent regarding whether the touch control layer and a signal routing layer of the display panel are disposed in the same layer.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited location was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited location in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to locate plural structures in a single layer so as to decrease a number of deposition steps, to save costs, and to succumb to longstanding market pressure toward miniaturization by reducing a number of layers as is known in the art. 
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        01/19/2022